     Case 2:21-cv-00719-JAM-KJN Document 26 Filed 07/29/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       LEE EDWARD PEYTON,                               No. 2:21-cv-0719 JAM KJN P
12                        Plaintiff,
13             v.                                         ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14       BRIAN KIBLER, et al.,
15
                          Defendants.
16

17

18            Plaintiff is a state prisoner, proceeding without counsel. At the time he filed this action,
19   plaintiff was housed at High Desert State Prison (“HDSP”). He is now housed at the California
20   Substance Abuse Treatment Facility (“CSATF”). Plaintiff’s fully-briefed motion for preliminary
21   injunctive relief and protective order is before the court. 1 As discussed below, the undersigned
22   recommends that the motion be partially granted.
23   I. Plaintiff’s Complaint
24            Plaintiff alleges that despite his verbal complaints to correctional officers and other prison
25   staff, as well as multiple grievances alerting defendants to such health and safety violations,
26   numerous correctional officers at High Desert State Prison (“HDSP”) continue to serve meals
27
     1
       On May 24, 2021, plaintiff filed a request for an order preserving the surveillance video sought
28   in the motion for injunctive relief, which essentially duplicates his request for injunctive relief.
                                                        1
     Case 2:21-cv-00719-JAM-KJN Document 26 Filed 07/29/21 Page 2 of 8


 1   without wearing masks over their noses. Plaintiff twice contracted COVID-19 and is fearful he

 2   will contract it again. Plaintiff seeks money damages and injunctive relief, including an order

 3   enjoining defendants from continuing their policy and custom of serving meals without face

 4   masks covering their noses, for the violations of his Eighth Amendment rights. (ECF No. 1 at

 5   19.)

 6   II. Law Governing Motions for Injunctive Relief

 7          “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

 8   v. Natural Resources Defense Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff

 9   seeking a preliminary injunction must establish that he is likely to succeed on the merits, that he

10   is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities

11   tips in his favor, and that an injunction is in the public interest.” Marlyn Nutraceuticals, Inc. v.

12   Mucos Pharma GmbH & Co., 571 F.3d 873, 877 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20).

13   An injunction may only be awarded upon a clear showing that the plaintiff is entitled to relief.

14   See Winter, 555 U.S. at 22 (citation omitted).

15          The propriety of a request for injunctive relief hinges on a significant threat of irreparable

16   injury that must be imminent in nature. Caribbean Marine Serv. Co. v. Baldridge, 844 F.2d 668,

17   674 (9th Cir. 1988). Speculative injury does not constitute irreparable harm. See id.; Goldie’s

18   Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th Cir. 1984). A presently existing actual

19   threat must be shown, although the injury need not be certain to occur. Zenith Radio Corp. v.

20   Hazeltine Research, Inc., 395 U.S. 100, 130-31 (1969); FDIC v. Garner, 125 F.3d 1272, 1279-80

21   (9th Cir. 1997), cert. denied, 523 U.S. 1020 (1998).

22          In cases brought by prisoners involving conditions of confinement, any preliminary

23   injunction “must be narrowly drawn, extend no further than necessary to correct the harm the

24   court finds requires preliminary relief, and be the least intrusive means necessary to correct the

25   harm.” 18 U.S.C. § 3626(a)(2).

26   III. Plaintiff’s Motion

27          Plaintiff provided a copy of CDCR Secretary Kathleen Allison’s October 27, 2020

28   memorandum requiring all staff working on CDCR grounds, both in and outdoors, to at all times
                                                         2
     Case 2:21-cv-00719-JAM-KJN Document 26 Filed 07/29/21 Page 3 of 8


 1   properly wear face coverings that cover the nose, mouth, and chin. (ECF No. 14 at 13-14.)

 2   Plaintiff also provided the December 11, 2020 Memorandum from Director Connie Gipson and

 3   Chief Medical Executive Dr. Bick confirming that inmates are also required to correctly wear

 4   face coverings. (ECF No. 14 at 15.) Despite such requirements, plaintiff alleges that correctional

 5   officers and inmate porters serving breakfast and dinner trays to prisoners in building 4 of Facility

 6   B at HDSP are not wearing face masks covering their mouths and noses, putting plaintiff at risk

 7   of being re-infected with COVID-19. (ECF No. 14 at 1-2.) Plaintiff adds that he has filed almost

 8   a dozen grievances in an effort to remedy such practice, yet all have been summarily denied.

 9   (ECF No. 14 at 2.) Plaintiff seeks an order requiring HDSP to preserve and provide to the court

10   video evidence from breakfast and dinner feedings in building 4 of Facility B at HDSP for the

11   months of October 2020 through April 2021, as corroborating plaintiff’s claims in this motion and

12   this action, and that prison staff and inmate porters be required to properly wear face masks when

13   serving breakfast and dinner trays.

14          Plaintiff submitted multiple declarations documenting the improper wearing of face masks

15   during food service at HDSP. (Complaint: ECF No. 1 at 23-37 (Peyton’s declaration); 94-107

16   (Peyton); 109-11 (3 other inmates); Motion: ECF No. 14 at 17-25 (9 other inmates); 77-80

17   (Peyton); Reply: ECF No. 24 at 12-25 (13 other inmates); 27-33 (Peyton).)

18          The Office of the Attorney General was directed to respond to plaintiff’s motion on May

19   10, 2021. (ECF No. 15.) On May 24, 2021, a response by special appearance was filed. (ECF

20   No. 18.) Plaintiff filed a reply on July 15, 2021. (ECF No. 24.)

21          On July 19, 2021, defendants filed an answer. (ECF No. 25.)

22   IV. Discussion

23          Motion for Protective Order

24          Rule 26 permits the court to issue a protective order for good cause shown “to protect a

25   party or person from annoyance, embarrassment, oppression, or undue burden or expense” upon

26   motion by a party or any person from whom discovery is sought. Fed. R. Civ. P. 26(c). The

27   moving party must demonstrate good cause “for each particular document it seeks to protect” by

28   showing that “prejudice or harm will result if no protective order is granted.” Foltz v. State Farm,
                                                       3
     Case 2:21-cv-00719-JAM-KJN Document 26 Filed 07/29/21 Page 4 of 8


 1   331 F.3d 1122, 1130 (9th Cir. 2003). Rule 26 requires “specific demonstrations of fact,

 2   supported where possible by affidavits and concrete examples, rather than broad, conclusory

 3   allegations of harm.” Beckman Indus., Inc. v. Int’l. Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992).

 4          “A duty to preserve information arises when a party knows or should know that the

 5   information is relevant to pending or future litigation.” Pettit v. Smith, 45 F. Supp. 3d 1099, 1105

 6   (D. Ariz. 2014); Kronisch v. United States, 150 F.3d 112, 126 (2d Cir. 1998) (parties have a duty

 7   to preserve evidence relevant to pending litigation). “Once a party knows that litigation is

 8   reasonably anticipated, the party owes a duty to the judicial system to ensure preservation of

 9   relevant evidence.” Surowiec v. Capital Title Agency, Inc., 790 F. Supp. 2d 997, 1006 (D. Ariz.

10   2011). “The duty to preserve is triggered not only when litigation actually commences, but also

11   extends to the period before litigation when a party should reasonably know that evidence may be

12   relevant to anticipated litigation.” Pettit, 45 F. Supp. 3d at 1105 (quotation omitted); Stedeford v.

13   Wal-Mart Stores, Inc., 2016 WL 3462132, at *5 (D. Nev. June 24, 2016) (citing Kronisch, 150

14   F.3d. at 126). The duty includes instituting a “litigation hold” on any document retention/

15   destruction policies in effect. In re Napster, Inc. Copyright Litig., 462 F. Supp. 2d 1060, 1070

16   (N.D. Cal. 2006); Surowiec, 790 F. Supp. 2d at 1006 (defense counsel is obligated to start a

17   “litigation hold” when they receive correspondence threatening litigation).

18          Plaintiff asks the court to order defendants to preserve video evidence. The defendants

19   have a legal duty to preserve all evidence relevant to this case. Plaintiff is not required to obtain a

20   protective order to trigger such duty. Plaintiff argues that defendants were put on notice of their

21   obligation to preserve the surveillance video when he filed his grievances referencing the

22   defendants’ failure to comply with masking protocol. 2 In their response by special appearance,

23   2
       Prison officials were put on notice of staff noncompliance with mask protocols through an
     October 26, 2020 report by the California Office of the Inspector General (“OIG”). Plata v.
24   Newsom, Case No. 4:01-cv-1351 JST (N.D. Cal. Nov. 20, 2020) (ECF No. 3492). The district
     court noted such frequent failure to adhere to face covering and physical distancing requirements
25   documented in the OIG report, and required defendants to produce biweekly reports regarding
     staff noncompliance for each of the 35 prisons in CDCR. Id. at 2-3. A court may take judicial
26   notice of court records. See, e.g., Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir.
     2002) (“[W]e may take notice of proceedings in other courts, both within and without the federal
27   judicial system, if those proceedings have a direct relation to matters at issue”) (internal quotation
     omitted). See also Louis v. McCormick & Schmick Restaurant Corp., 460 F.Supp.2d 1153, 1155
28   n.4 (C.D. Cal. 2006) (court may take judicial notice of state agency records).
                                                        4
     Case 2:21-cv-00719-JAM-KJN Document 26 Filed 07/29/21 Page 5 of 8


 1   the responding deputy attorney general confirmed that the institution has preserved all available

 2   surveillance video through April 30, 2021. (ECF No. 18 at 7.) In his reply, plaintiff declares that

 3   after April 30, 2021, correctional officers and inmate porters continued to serve food without

 4   properly wearing masks, and provides multiple inmate declarations confirming the same. The

 5   record also confirms plaintiff was transferred to a different prison on May 27, 2021. Because

 6   plaintiff’s complaint seeks injunctive relief in the form of an order requiring defendants to

 7   enforce the proper mask-wearing protocol at HDSP, arguably suggesting the continued failure to

 8   adhere to such protocol, defendants should also preserve video evidence from April 30, 2021,

 9   through May 30, 2021. Plaintiff’s motion is granted to the extent the court requires defendants to

10   comply with their legal duty to preserve evidence.

11           Motion for Injunctive Relief

12           Plaintiff asks the court to order prison staff and inmate porters to be required to properly

13   wear face masks when serving breakfast and dinner trays. COVID-19 poses a substantial risk of

14   serious harm. See Plata v. Newsom, 445 F.Supp.3d 557, 559 (N.D. Cal. Apr. 17, 2020) (“[N]o

15   one questions that [COVID-19] poses a substantial risk of serious harm” to prisoners.); see also

16   Williams v. Dirkse, 2021 WL 2227636, at *9, 2021 U.S. Dist. LEXIS 103673, at *22-23 (E.D.

17   Cal. June 2, 2021) (“The transmissibility of the COVID-19 virus in conjunction with [the prisoner

18   plaintiff’s] living conditions are sufficient to satisfy that ‘conditions put the plaintiff at substantial

19   risk of suffering serious harm.’”). However, the undersigned is persuaded that the motion for

20   preliminary injunctive relief should be denied as moot for the following reasons.

21           First, defendants have provided evidence that prison policies concerning face coverings

22   and social distancing were updated on May 10, 2021; thus, to the extent plaintiff seeks a court

23   order enforcing the prior policies, such request is moot. See Pitts v. Terrible Herbst, Inc., 653

24   F.3d 1081, 1087 (9th Cir. 2011) (“if events subsequent to the filing of the case resolve the parties’

25   dispute, we must dismiss the case as moot.”) (citations omitted).

26           Second, plaintiff is no longer housed at HDSP. Plaintiff’s allegations specifically involve

27   defendants and inmate porters serving breakfast and dinner feedings in building 4 of Facility B at

28   HDSP.
                                                          5
     Case 2:21-cv-00719-JAM-KJN Document 26 Filed 07/29/21 Page 6 of 8


 1          “A request for injunctive relief remains live only so long as there is some present harm

 2   left to enjoin.” Bayer v. Neiman Marcus Grp., 861 F.3d 853, 864 (9th Cir. 2017) (quoting Taylor

 3   v. Resolution Trust Corp., 56 F.3d 1497, 1502 (D.C. Cir. 1995)). “Past exposure to illegal

 4   conduct does not in itself show a present case or controversy regarding injunctive relief . . . if

 5   unaccompanied by any continuing, present adverse effects.” O’Neal v. City of Seattle, 66 F.3d

 6   1064, 1066 (9th Cir. 1995) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)).

 7   “Thus, a claim for injunctive relief becomes moot once subsequent events have made clear the

 8   conduct alleged as the basis for the requested relief ‘could not reasonably be expected to recur.’”

 9   Bayer, 861 F.3d at 864 (quoting Ruiz v. City of Santa Maria, 160 F.3d 543, 549 (9th Cir. 1998)).

10          While it is possible plaintiff might face similar issues while housed at the California

11   Substance Abuse Treatment Facility (“CSATF”) in Corcoran, his transfer occurred after prison

12   policies were updated to include progressive discipline for those found to be violating the face

13   covering and social distancing protocols implemented in response to COVID-19. 3 Moreover, in

14   this action, the court has no jurisdiction over staff at CSATF. In addition, the CDCR Vaccination

15   Tracker reflects a higher vaccination rate at CSATF. 4 As of July 27, 2021, 74% of the inmates

16   are fully vaccinated, and 44% of staff are fully vaccinated. Id. In any event, plaintiff would be

17   required to exhaust his administrative remedies as to any new allegations arising from his housing

18   at CSATF.

19          Third, as argued by defendants, the fact that plaintiff’s pending motion for injunctive

20   relief reflects the ultimate issues in this case renders preliminary injunctive relief inappropriate.

21   “Since the ultimate issues in this lawsuit are inextricably intertwined with the assertions in this

22   motion for injunctive relief, a ruling on the motion might be perceived as speaking in some way

23
     3
       In fact, the March 24, 2021 OIG report monitoring compliance with face covering and physical
24   distancing reported full compliance by staff during unannounced visits and video reviews of
     CSATF as of February 2021. Case No. 4:01-cv-1351 JST (ECF No. 3566-1 at 6.) The May 25,
25   2021 OIG report did not reflect unmonitored visits to CSATF. Id. (ECF No. 3592-1.)
26   4
        The CDCR Vaccination Tracker is <https://www.cdcr.ca.gov/covid19/population-status-
27   tracking/> (accessed July 27, 2021). For comparison purposes, at HDSP, 69% of inmates are
     fully vaccinated, but only 26% of staff are fully vaccinated. Id.
28
                                                         6
     Case 2:21-cv-00719-JAM-KJN Document 26 Filed 07/29/21 Page 7 of 8


 1   to the ultimate issues in this case. In such instances, the Court should refrain from prematurely

 2   granting such relief.” Green v. Hawkinberry, 2015 WL 507057, at *3, 2015 U.S. Dist. LEXIS

 3   14597, at *7 (W.D. Pa. Feb. 6, 2015) (collecting cases), reconsideration denied, 2015 WL

 4   757407, 2015 U.S. Dist. LEXIS 21260 (W.D. Pa. Feb. 23, 2015).8 See also Wesley v. Sec’y

 5   Pennsylvania Dep’t of Corr., 569 Fed. Appx. 123, 125 (3d Cir. 2014) (plaintiff “sought the same

 6   ultimate injunctive relief that he sought in his complaint,” suggesting “a disagreement about a

 7   course of medical treatment provided in a prison. Accordingly, the likelihood of [plaintiff’s]

 8   success on the merits was unclear. . . . [and he] did not make a clear showing of immediate

 9   irreparable harm.”). Generally, it is improper “to grant the moving party the full relief to which

10   he might be entitled if successful at the conclusion of a trial.” Tanner Motor Livery, Ltd. v. Avis,

11   Inc., 316 F.2d 804, 808-09 (9th Cir. 1963). Absent facts not alleged here, the balance of equities

12   weighs in favor of defendants because plaintiff seeks preliminary injunctive relief on ultimate

13   issues in this case.

14           Finally, plaintiff asks the court to hold an evidentiary hearing at which the court reviews

15   the video evidence. In light of the above, such evidentiary hearing is not required. Rather, such

16   evidence would be viewed in conjunction with a dispositive motion, such as a motion for

17   summary judgment, or at trial. Plaintiff’s request for evidentiary hearing should also be denied.

18           For all of the above reasons, the court finds that the factors warranting preliminary

19   injunctive relief weigh against plaintiff, and his motion should be denied. 5

20   ////

21   5
       The undersigned does not take lightly plaintiff’s well-articulated concern about again
22   contracting COVID-19. However, while plaintiff is correct that being vaccinated does not
     immunize him 100% from again contracting the virus, the CDC opines that:
23
                     There is some evidence that vaccination may make illness less severe
24                   in people who get vaccinated but still get sick. Despite this, some
                     fully vaccinated people will still be hospitalized and die. However,
25                   fully vaccinated people are much less likely to be hospitalized or die
                     than people with similar risk factors who are not vaccinated.
26
     Centers for Disease Control and Prevention, “Possibility of COVID-19 Illness After
27   Vaccination,” updated June 25, 2021 <https://www.cdc.gov/coronavirus/2019-
     ncov/vaccines/effectiveness/why-measure-effectiveness/breakthrough-cases.html> (accessed July
28   27, 2021).
                                                     7
     Case 2:21-cv-00719-JAM-KJN Document 26 Filed 07/29/21 Page 8 of 8


 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motions for preliminary

 2   protective order (ECF Nos. 14, 19) are granted to the extent that defendants are ordered to comply

 3   with their legal duty to preserve evidence, which includes preserving video through May 30,

 4   2021, as set forth above.

 5             Further, IT IS RECOMMENDED that plaintiff’s motion for preliminary injunctive relief

 6   (ECF No. 14) be denied.

 7             These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court and serve a copy on all parties. Such a document should be captioned

11   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

12   objections shall be filed and served within fourteen days after service of the objections. The

13   parties are advised that failure to file objections within the specified time may waive the right to

14   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

15   Dated: July 29, 2021

16

17

18
     /peyt0719.pi
19

20

21

22

23

24

25

26

27

28
                                                        8
